NO. 07-10-0480-CV

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                FEBRUARY 17, 2011
                          ______________________________

       ALFONSO C. BRITO and the Unknown Heirs at Law of MARITZA BRITO,
                In Re: 3414 101st Street, Lubbock, TX 79423,

                                                                      Appellants

                                            V.

       BAC HOME LOANS SERVICES, LP formerly known as COUNTRYWIDE
                            HOME LOANS,
                                                       Appellee
                   ______________________________

            FROM THE 237th DISTRICT COURT OF LUBBOCK COUNTY;

                  NO. 2009-548,621; HON. LES HATCH, PRESIDING
                        ______________________________

                              MEMORANDUM OPINION
                          ______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Alfonso C. Brito perfected this appeal on November 22, 2010. The appellate

record was due on or about January 7, 2011. The district clerk filed a motion to extend

the time to file the record on January 24, 2011, because appellant apparently failed to pay

or make arrangements to pay for it, as required by Texas Rule of Appellate Procedure

35.3(b)(3). By letter dated January 26, 2011, we ordered appellant to certify to this court,

by February 7, 2011, that he had complied with rule of procedure 35.3(a)(1)(2) and
35.3(b)(3). So too was he informed that failure to meet that deadline would result in the

dismissal of his appeal. Appellant has failed to so certify. Nor have we received any

request to postpone the dismissal date. Consequently, we dismiss the appeal for want

of prosecution and the failure to comply with our January 26th order.



                                                Per Curiam




                                            2